Citation Nr: 0401605	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran actively served had recognized guerrilla service 
from August 1943 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran had recognized guerrilla service from August 
1943 to April 1945.

3.  The veteran died in December 1983 at age 65; immediate 
cause of death was cerebrovascular disease and antecedent 
cause of death was hypertensive heart disease.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime and he did not have a claim for 
service connection pending at the time of his death.

5.  The medical evidence does not demonstrate that the 
veteran had any disability at the time of his death, which 
was causally or etiologically related to the veteran's 
military service.




CONCLUSIONS OF LAW

1.  The illness or injury that caused the veteran's death was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121(2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
October 2002 rating decision and the February 2003 Statement 
of the Case, the RO provided the appellant with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate her claim.  The RO 
sent a letter to the appellant dated in August 2002 that 
advised her of what the responsibilities of the VA and the 
claimant are in developing the record.  See  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In regard to the August 
2002 letter, the RO advised the appellant to send all 
requested information or evidence in support of her claim 
within 60 days.  The RO further advised, "If we don't 
receive the information or evidence within that time, we will 
decide your claim based only on the evidence we have received 
and any VA examinations or medical opinions.  If the 
information or evidence is received within one year from the 
date of this letter, and we decide that you are entitled to 
VA benefits, we may be able to pay you from the date we 
received your claim.  If the evidence isn't received within 
one year from the date of this letter, and we decide that you 
are entitled to VA benefits, we can only pay you from the 
date we receive the evidence."  These advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board also notes that the RO obtained all evidence 
adequately identified by the claimant.  The appellant has had 
ample notice of what might be required or helpful to 
establish her claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. § 3.303 (2003).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003). Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2003).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2003).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

Accrued benefits may be paid to the surviving spouse, 
children or parents of a veteran to which the veteran was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at the date of death.  
38 U.S.C.A. § 5121.  (West 2002)

Application accrued benefits must be filed within one year 
after the date of the veteran's death.  A claim for death 
benefits, such as pension or dependency and indemnity 
compensation, is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000 (c) (2003).

The veteran's service medical records show he underwent a 
physical examination in December 1947 for discharge from the 
service.  Under medical history, where "all significant 
diseases, wounds, and injuries" incurred by the examinee are 
to be listed, "None" is entered.  The record of physical 
examination reflects his cardiovascular system was normal.  
Blood pressure was 123 systolic and 80 diastolic.  The 
veteran also signed a sworn Affidavit for Philippine Army 
Personnel in December 1947.  He indicated that from 8 
December 1941 to the date of return to military control he 
incurred no wounds, illness, or permanent disabilities.

A Certificate of Death issued by the Republic of Philippines 
in January 1984 shows the veteran died in December 1983 at 
age 65.  Immediate cause of death is listed as 
cerebrovascular disease; antecedent cause is shown as 
hypertensive heart disease.

A certification dated in June 2001 from General Headquarters, 
Armed Forces of the Philippines, Office of the Adjutant 
General, indicates the veteran served had recognized 
guerrilla service from June 1943 to April 1945.

Office of the Local Civil Registrar, Mauban, Quezon, 
certified in July 2001 that information regarding the 
veteran's death appeared in their Register of Deaths.  The 
certification duplicates the information provided on the 
Certificate of Death.   

The National Personnel Records Center certified in November 
2001 that the veteran had recognized guerrilla service in 
August 1943 and from December 1943 to April 1945.  The 
veteran was in no casualty status from September 1943 through 
November 1943.

H.R.R., M.D. certified in a July 2002 note that she saw the 
veteran as a patient before he died.  She indicates the 
veteran was brought to the town proper in a comatose state 
with high blood pressure.  She diagnosed cerebrovascular 
accident due to hypertension.  She treated the veteran with 
medications, but after one hour he succumbed to death.  In a 
note dated in September 2002, Dr. R. essentially reiterated 
the same basic information regarding her treatment of the 
veteran and his death.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In cases of service connection for the 
cause of death of the veteran, the first requirement of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die; however, the last two requirements for a service-
connected claim must be supported by the record.  See Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).

The evidence demonstrates the veteran had a current 
disability of cerebrovascular disease and hypertensive heart 
disease.  In her Notice of Disagreement, the appellant 
contends the veteran suffered from nervous breakdown in 
service that, she alleges, was in some way related to a heart 
attack.  Her allegation alone is insufficient to prove a 
diagnosis or a relationship with service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (The Court has further 
held that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.)  Competent evidence does not substantiate the 
appellant's allegation of a mental illness or heart disease 
in service.  A physician's statement shows the veteran's 
initial diagnosis of heart disease occurred at the end of 
1983, approximately 38  years after the veteran separated for 
service and there is no competent diagnosis of a mental 
illness of record.   Based on its review of all pertinent 
evidence, the Board concludes, there is no causal connection 
between the veteran's service and his cause of death.  The 
evidence in this matter is overwhelmingly against the claim; 
therefore, reasonable doubt is not for application.  
38 C.F.R. § 3.102.

The Board considered the necessity of obtaining a medical 
opinion to resolve the appellant's claim.  However, the Board 
found it not to be necessary because the evidence failed to 
disclose any injury, illness, or event in service that could 
be linked to the veteran's current disabilities, 
cerebrovascular disease and hypertensive disease.  

The veteran had never filed a claim for service connection 
for disability benefits during his lifetime.  Consequently, 
service connection was not in effect and no benefits had 
accrued at the time of his death.  Finally, the Board 
observes that the appellant filed her claim for service 
connection for the veteran's cause of death in July 2001, 
over 17 years after the veteran died.  To preserve legal 
eligibility for accrued benefits, a claim for such must be 
filed within one year of the veteran's death.  38 C.F.R. 
§ 3.1000 (c).  Accordingly, the appellant in this matter is 
no longer legally eligible to receive accrued benefits 
arising from the veteran's death. 




ORDER

Service connection for the veteran's cause of death is 
denied.

Accrued benefits are denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



